Exhibit 99.3 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (unaudited in thousands of Canadian dollars) Notes December 31, 2013 March 31, 2013 ASSETS Non-current assets Property, plant and equipment $ $ Intangible assets Contract initiation costs Other non-current financial assets 7 Non-current receivables Investments 6 Deferred tax asset Current assets Inventory Gas delivered in excess of consumption Gas in storage Current trade and other receivables Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current assets 7 Corporate tax recoverable Restricted cash Cash and cash equivalents Assets classified as held for sale 5 - TOTAL ASSETS $ $ DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ ) $ ) Accumulated other comprehensive income 8 Shareholders’ capital 9 Equity component of convertible debentures Contributed surplus Shareholders’ deficit ) ) Non-controlling interest ) TOTAL DEFICIT ) ) Non-current liabilities Long-term debt 10 Provisions Deferred lease inducements Other non-current financial liabilities 7 Deferred tax liability Current liabilities Trade and other payables Accrued gas payable Deferred revenue Income taxes payable Current portion of long-term debt 10 Provisions Other current financial liabilities 7 Liabilities relating to assets classified as held for sale 5 - TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ Commitments and Guarantees (Note 16) See accompanying notes to the interim condensed consolidated financial statements 1. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Three months Three months Nine months Nine months ended ended ended ended December 31, December 31, December 31, December 31, Notes CONTINUING OPERATIONS SALES 13 $ COST OF SALES 12 (b) GROSS MARGIN EXPENSES Administrative expenses Selling and marketing expenses Other operating expenses 12 (a) Operating profit before the following Finance costs 10 ) Change in fair value of derivative instruments 7 Proportionate share of loss from joint venture 6 ) Other income (loss) ) Income before income taxes Provision for income taxes 11 PROFIT FOR THE PERIOD FROM CONTINUING OPERATIONS $ DISCONTINUED OPERATIONS Income (loss) for the period from discontinued operations 5 ) ) PROFIT FOR THE PERIOD $ Attributable to: Shareholders of Just Energy $ Non-controlling interest ) PROFIT FOR THE PERIOD $ Earnings per share from continuing operations 14 Basic $ Diluted $ Earnings per share available to shareholders Basic $ Diluted $ See accompanying notes to the interim condensed consolidated financial statements 2. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited in thousands of Canadian dollars) Three months Three months Nine months Nine months ended ended ended ended December 31, December 31, December 31, December 31, Notes Profit for the period $ Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods: 8 Unrealized gain (loss) on translation of foreign operations ) Amortization of deferred unrealized gain of discontinued hedges net of income taxes of $26 (2012 - $1,222) and $476 (2012 - $5,084) for the three and nine months ended December 31, 2013, respectively ) Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods, net of tax ) ) Total comprehensive income for the period, net of tax $ Total comprehensive income attributable to: Shareholders of Just Energy $ Non-controlling interest ) Total comprehensive income for the period, net of tax $ See accompanying notes to the interim condensed consolidated financial statements 3. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT FOR THE NINE MONTHS ENDED DECEMBER 31 (unaudited in thousands of Canadian dollars) Notes ATTRIBUTABLE TO THE SHAREHOLDERS Accumulated earnings (deficit) Accumulated earnings (deficit), beginning of period $ $ ) Profit for the period, attributable to the shareholders Accumulated earnings (deficit), end of period ) DIVIDENDS Dividends, beginning of period ) ) Dividends 15 ) ) Dividends, end of period ) ) DEFICIT $ ) $ ) ACCUMULATED OTHER COMPREHENSIVE INCOME 8 Accumulated other comprehensive income, beginning of period $ $ Other comprehensive income (loss) ) Accumulated other comprehensive income, end of period $ $ SHAREHOLDERS’ CAPITAL 9 Shareholders’ capital, beginning of period $ $ Share-based compensation awards exercised Shares issued (cancelled) - 7 Dividend reinvestment plan Shareholders’ capital, end of period $ $ EQUITY COMPONENT OF CONVERTIBLE DEBENTURES Balance, beginning of period $ $ Balance, end of period $ $ CONTRIBUTED SURPLUS Balance, beginning of period $ $ Add:Share-based compensation awards 12 (a) Non-cash deferred share grant distributions 89 Less: Share-based compensation awards exercised ) ) Balance, end of period $ $ NON-CONTROLLING INTEREST Balance, beginning of period $ ) $ ) Investment by non-controlling shareholder 10 (g) - Foreign exchange impact on non-controlling interest ) Loss attributable to non-controlling interest ) ) Balance, end of period $ $ ) TOTAL DEFICIT $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 4. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited in thousands of Canadian dollars) Three months Three months Nine months Nine months ended ended ended ended Net outflow of cash related to the following activities Notes December 31, 2013 December 31, 2012 December 31, 2013 December 31, 2012 OPERATING Income before income taxes $ Items not affecting cash Amortization of intangible assets and related supply contracts Amortization of contract initiation costs Amortization of property, plant and equipment Amortization included in cost of sales Share-based compensation 12 (a) Financing charges, non-cash portion Other ) Change in fair value of derivative instruments ) Cash inflow (outflow) from operating activities of discontinued operations ) Adjustment required to reflect net cash receipts from gas sales ) ) ) Changes in non-cash working capital ) ) ) Income tax paid ) ) Cash inflow from operating activities INVESTING Purchase of property, plant and equipment ) Purchase of intangible assets ) Advances of long-term receivables ) Investments - - - ) Settlement of contingent consideration - - - ) Contract initiation costs ) Cash flows used in investing activities of discontinued operations - ) ) ) Cash outflow from investing activities ) FINANCING Dividends paid ) Shares issued for cash - 7 - 7 Issuance of long-term debt Repayment of long-term debt ) Restricted cash ) - ) Debt issuance costs ) Investment made by minority shareholder - - Cash flows provided by financing activities of discontinued operations Cash inflow (outflow) from financing activities ) Effect of foreign currency translation on cash balances ) ) ) Net cash inflow (outflow) Cash and cash equivalents reclassified to assets held for sale - - - ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental cash flow information: Interest paid $ See accompanying notes to the interim condensed consolidated financial statements 5. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 1.ORGANIZATION Just Energy Group Inc. (“JEGI”, “Just Energy” or the “Company”) is a corporation established under the laws of Canada to hold securities and to distribute the income of its directly or indirectly owned operating subsidiaries and affiliates.The registered office of Just Energy is First Canadian Place, 100 King Street West, Toronto, Ontario, Canada. The interim condensed consolidated financial statements consist of Just Energy and its subsidiaries and affiliates. The interim condensed consolidated financial statements were approved by the Board of Directors on February 13, 2014. 2. OPERATIONS Just Energy’s business involves the sale of natural gas and/or electricity to residential and commercial customers under long-term fixed-price, price-protected or variable-priced contracts. Just Energy markets its gas and electricity contracts in Canada, the United States and the United Kingdom under the following trade names: Just Energy, Hudson Energy, Commerce Energy, Smart Pre-paid Electric, Amigo Energy, Tara Energy and Green Star Energy. By fixing the price of natural gas or electricity under its fixed-price or price-protected program contracts for a period of up to five years, Just Energy’s customers offset their exposure to changes in the price of these essential commodities. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion.Just Energy derives its margin or gross profit from the difference between the price at which it is able to sell the commodities to its customers and the related price at which it purchases the associated volumes from its suppliers. Just Energy also offers green products through its JustGreen programs. The electricity JustGreen product offers customers the option of having all or a portion of their electricity sourced from renewable green sources such as wind, run of the river hydro or biomass. The gas JustGreen product offers carbon offset credits that allow customers to reduce or eliminate the carbon footprint of their homes or businesses.Additional green products allow customers to offset their carbon footprint without buying energy commodity products and can be offered in all states and provinces without being dependent on energy deregulation. In addition, Just Energy sells and rents high efficiency and tankless water heaters, air conditioners and furnaces to Ontario and Quebec residents through a subsidiary operating under the trade name National Home Services (“NHS”). Just Energy also operates a network marketing division under the trade name Momentis. Just Energy’s subsidiary, Hudson Energy Solar Corp. (“HES”), and its subsidiaries, provide a solar project development platform operating in New Jersey, Pennsylvania and Massachusetts, under the trade name Hudson Energy Solar. In addition, Just Energy through its subsidiaries sells smart thermostats in Ontario and Texas. 3. SIGNIFICANT ACCOUNTING POLICIES (a)Statement of compliance These unaudited interim condensed consolidated financial statements have been prepared in accordance with IAS 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”). Accordingly, certain informa­tion and footnote disclosures normally included in annual financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the IASB, have been omitted or condensed. 6. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) (b) Basis of presentation and interim reporting These unaudited interim condensed consolidated financial statements should be read in conjunction with and follow the same accounting policies and methods of application as those used in the audited consolidated financial statements for the years ended March 31, 2013 and 2012, except for the adoption of new standards and interpretations effective April 1, 2013 as disclosed in Note 3(d). The unaudited interim condensed consolidated financial statements are presented in Canadian dollars, the functional currency of Just Energy, and all values are rounded to the nearest thousand. The unaudited interim operating results are not necessarily indicative of the results that may be expected for the full year ending March 31, 2014, due to seasonal variations resulting in fluctuations in quarterly results.Gas consumption by customers is typically highest in October through March and lowest in April through September.Electricity consumption is typically highest in January through March and July through September.Electricity consumption is lowest in October through December and April through June.For the 12 months ended December 31, 2013, the consumer and commercial segments, where the seasonal impact is recognized, reported gross margin of $509,901 (2012 - $502,958) and profit of $216,315 (2012 - $383,784). (c) Principles of consolidation The unaudited interim condensed consolidated financial statements include the accounts of Just Energy and its directly or indirectly owned subsidiaries and affiliates as at December 31, 2013. Subsidiaries and affiliates are consolidated from the date of acquisition and control, and continue to be consolidated until the date that such control ceases. The financial statements of the subsidiaries and affiliates are prepared for the same reporting period as Just Energy, using consistent accounting policies. All intercompany balances, sales, expenses and unrealized gains and losses resulting from intercompany transactions are eliminated on consolidation. (d) New standards, interpretations and amendments adopted by the Company during the quarter The following new accounting standards that have been adopted had no material impact on the interim condensed consolidated financial statements. Please see Note 4 (II) – Accounting Standards Issued but Not Yet Applied in the audited consolidated financial statements for the years ended March 31, 2013 and 2012 for further details. · IAS 1, Presentation of Items of Other Comprehensive Income – Amendments to IAS 1 · IFRS 7, Disclosures – Offsetting Financial Assets and Financial Liabilities – Amendments to IFRS 7 · IFRS 10, Consolidated Financial Statements · IFRS 11, Joint Arrangements · IFRS 12, Disclosure of Interests in Other Entities · IFRS 13, Fair Value Measurement · IAS 28, Investments in Associates and Joint Ventures · IAS 32, Offsetting Financial Assets and Financial Liabilities – Amendments to IAS 32 · IAS 34, Interim Financial Reporting and Segment Information for Total Assets and Liabilities 7. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 4.SIGNIFICANT ACCOUNTING JUDGMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the unaudited interim condensed consolidated financial statements requires the use of estimates and assumptions to be made in applying the accounting policies that affect the reported amounts of assets, liabilities, income, expenses and the disclosure of contingent liabilities. The estimates and related assumptions are based on previous experience and other factors considered reasonable under the circumstances, the results of which form the basis for making the assumptions about carrying values of assets and liabilities that are not readily apparent from other sources. The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised. Judgments made by management in the application of IFRS that have a significant impact on the unaudited interim condensed consolidated financial statements relate to the following: Impairment of non-financial assets Just Energy’s impairment test is based on value-in-use calculations that use a discounted cash flow model. The cash flows are derived from the budget for the next five years and are sensitive to the discount rate used as well as the expected future cash inflows and the growth rate used for extrapolation purposes. Deferred taxes Significant management judgment is required to determine the amount of deferred tax assets and liabilities that can be recognized, based upon the likely timing and the level of future taxable income realized, including the usage of tax-planning strategies. Useful life of key property, plant and equipment and intangible assets The amortization method and useful lives reflect the pattern in which management expects the asset’s future economic benefits to be consumed by Just Energy. Provisions for litigation The State of California has filed a number of complaints to the Federal Energy Regulatory Commission (“FERC”) against many suppliers of electricity, including Commerce, a subsidiary of Just Energy, with respect to events stemming from the 2001 energy crisis in California.Pursuant to the complaints, the State of California is challenging the FERC’s enforcement of its market-based rate system. At this time, the likelihood of damages or recoveries and the ultimate amounts, if any, with respect to this litigation are not certain; however, an estimated amount has been recorded in these unaudited interim condensed consolidated financial statements as at December 31, 2013. In the general course of operations, Just Energy has made additional provisions for litigation matters that have arisen. On December 17, 2012, and then amended on September 11, 2013, NHS was served with a $60 million claim from a competitor for unfair trade practices and misleading marketing. Just Energy has issued a counterclaim for $60 million and will vigorously defend itself against this claim. Just Energy believes the claim is without merit and has not included an accrual in its provisions for this claim. On August 12, 2013, Fulcrum Power Services L.P. (“FPS”) filed a lawsuit against Just Energy and Fulcrum Retail Holdings LLC (“FRH”), for up to $20 million in connection with FRH, failing to achieve an earn-out target under the Purchase and Sales Agreement dated August 24, 2011 for the purchase of FRH from FPS. FPS alleges that Just Energy conducted itself in a manner that was intended to or reasonably likely to reduce or avoid the achievement of the earn-out target. In October 2013, Just Energy’s motion to compel arbitration was successful.Just Energy will continue to vigorously defend itself against this claim.Just Energy believes the claim is without merit and has not included an accrual in its provisions for this claim. 8. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Trade receivables Just Energy reviews its individually significant receivables at each reporting date to assess whether an impairment loss should be recorded in the interim condensed consolidated statements of income (loss). In particular, judgment by management is required in the estimation of the amount and timing of future cash flows when determining the impairment loss. In estimating these cash flows, Just Energy makes judgments about the borrower’s financial situation and the net realizable value of collateral. These estimates are based on assumptions about a number of factors and actual results may differ, resulting in future changes to the allowance. Fair value of financial instruments Where the fair value of financial assets and financial liabilities recorded in the interim condensed consolidated statements of financial position cannot be derived from active markets, they are determined using valuation techniques including discounted cash flow models. The inputs to these models are taken from observable markets where possible, but where this is not feasible, a degree of judgment is required in establishing fair values. The judgment includes consideration of inputs such as liquidity risk, credit risk and volatility. Changes in assumptions about these factors could affect the reported fair value of financial instruments. Refer to Note 7 for further details about the assumptions as well as sensitivity analysis. 5.DISCONTINUED OPERATIONS In March 2013, Just Energy formally commenced the process to dispose of TGF. The business of TGF had been operating in an unpredictable product environment, making it difficult for management to derive real growth and profitability from the segment. In addition, it had been viewed as a non-core business since it was acquired with the Universal Energy acquisition in 2009. Effective December 24, 2013, Just Energy sold TGF for a nominal amount and was released from all of its obligations.Previously, tax losses generated prior to the disposal were restricted by TGFs lenders and were treated as unrecognized deferred tax assets.In order to retain a portion of these tax losses and as part of the disposal, Just Energy transferred approximately $6,250 to TGF.Just Energy expects to utilize the retained losses in future periods and has recognized a future tax recovery of $24,151 which has been recorded as part of the income (loss) from discontinued operations. 9. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The results of TGF for the three and nine months ended December 31 are presented below: For the three months ended December 31 For the nine monthsended December 31 Sales $ Cost of sales Gross margin Expenses Administrative and operating expenses Operating income (loss) Finance costs Profit (loss) from discontinued operations before the undernoted Loss on disposal of net assets - - Future income tax recovery - - Transaction costs - - INCOME (LOSS) ON DISCONTINUED OPERATIONS $ Earnings (loss) per share Basic earnings (loss) per share from discontinued operations $ Diluted earnings (loss) per share from discontinued operations $ JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 6. INVESTMENTS (i) Just Energy has a 50% interest in Just Ventures LLC and Just Ventures L.P. (collectively “Just Ventures”), jointly controlled entities that are involved in the marketing of Just Energy products.The marketing efforts of Just Ventures are primarily Internet and telemarketing-based, which differs from Just Energy’s traditional sales channels. Just Ventures is currently funded by its investors and all advances are recorded as additional capital contributions. Share of the associate's revenue and loss Revenue eliminated on consolidation $ $ Loss $ $ Carrying amount of the investment $ - $ - At any time subsequent to the second anniversary of the joint venture agreements, the other participant in the joint venture has the ability to sell part or all of its interest in Just Ventures (the “Put”). The amount is determined based on the fair value of the previous month’s billed customers.As at December 31, 2013, the Put was estimated to have a nominal value. (ii) In August 2012, the Company issued a US$2,500 promissory note to its joint venture partner.The promissory note receivable matures on August 24, 2037, and bears interest at the annual federal rate established by the Internal Revenue Service. (iii) In August 2012, Just Energy through a subsidiary acquired a 15% interest in ecobee Inc., a private company that designs, manufactures and distributes smart thermostats for an amount of $6,460.The Company intends to market these smart thermostats in all its core markets, linking them to commodity and home service sales. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) 7. FINANCIAL INSTRUMENTS (a) Fair value The fair value of financial instruments is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). Management has estimated the value of electricity, unforced capacity, heat rates, heat rate options, renewable and gas swap and forward contracts using a discounted cash flow method, which employs market forward curves that are either directly sourced from third parties or are developed internally based on third party market data. These curves can be volatile thus leading to volatility in the mark to market with no impact to cash flows. Gas options have been valued using the Black option value model using the applicable market forward curves and the implied volatility from other market traded gas options. Effective July 1, 2008, Just Energy ceased the utilization of hedge accounting. Accordingly, all the mark-to-market changes on Just Energy’s derivative instruments are recorded on a single line on the interim condensed consolidated statements of income (loss). Due to the commodity volatility and size of Just Energy, the swings in mark to market on these positions will increase the volatility in Just Energy’s earnings. The following table illustrates gains/(losses) related to Just Energy’s derivative financial instruments classified as fair value through profit and loss and recorded on the interim condensed consolidated statements of financial position as other assets and other liabilities, with their offsetting values recorded in change in fair value of derivative instruments. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Change in fair value of derivative instruments For the three months For the three months For the nine months For the nine months ended ended ended ended December 31, 2013 December 31, 2012 December 31, 2013 December 31, 2012 Fixed-for-floating electricity swaps (i) $ Renewable energy certificates (ii) ) Verified emission-reduction credits (iii) ) Options (iv) ) ) Physical gas forward contracts (v) Physical electricityforward contracts (viii) ) Transportation forward contracts (vi) Fixed financial swaps (vii) ) Unforced capacity forward contracts (ix) Unforced capacity physical contracts (x) ) ) Heat rate swaps (xi) ) ) Foreign exchange forward contracts (xii) 32 Amortization of deferred unrealized gains on discontinued hedges Share swap ) ) Amortization of derivative financial instruments related to acquisitions ) Liability associated with exchangeable shares and equity based compensation - - Other derivative options ) - ) - Change in fair value of contingent consideration - - Change in fair value of derivative instruments $ JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The following table summarizes certain aspects of the financial assets and liabilities recorded in the interim condensed consolidated statements of financial position as at December 31, 2013: Other assets Other assets Other financial liabilities Other financial liabilities (current) (non-current) (current) (non-current) Fixed-for floating electricity swaps (i) $ Renewable energy certificates (ii) Verified emission-reduction credits (iii) Options (iv) - - - Physical gas forward contracts (v) 20 Physical electricity forward contracts(viii) Transportation forward contracts (vi) Fixed financial swaps (vii) 22 Unforced capacity forward contracts (ix) - - - Unforced capacity physical contracts (x) Heat rate swaps (xi) - Foreign exchange forward contracts (xii) - - - Share swap - - - Cash-out option on stock-based compensation - - - Other derivative options - - As at December 31, 2013 $ JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The following table summarizes certain aspects of the financial assets and liabilities recorded in the consolidated statements of financial position as at March 31, 2013: Other assets Other assets Other financial liabilities Other financial liabilities (current) (non-current) (current) (non-current) Fixed-for floating electricity swaps (i) $ Renewable energy certificates (ii) Verified emission-reduction credits (iii) 60 73 Options (iv) - 67 Physical gas forward contracts (v) 2 - Physical electricity forward contracts(viii) 51 Transportation forward contracts (vi) 51 Fixed financial swaps (vii) 23 Unforced capacity forward contracts (ix) - Unforced capacity physical contracts (x) - Heat rate swaps (xi) - - Foreign exchange forward contracts (xii) - - - Share swap - - - Cash-out option on stock-based compensation - - - Other derivative options - - - As at March 31, 2013 $ JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) The following table summarizes financial instruments classified as fair value through profit and loss as at December 31, 2013, to which Just Energy has committed: Total Fair value Contract type Notional volume remaining Maturity date Fixed price favourable/ Notional volume (unfavourable) value (i) Fixed-for-floating 0.01-150.00 January 1, 2014 $0.37-$137.26 electricity swaps MWh MWh December 31, 2019 (ii) Renewable energy 20-200,000 May 31, 2014 $0.53-$297.81 certificates MWh MWh December 31, 2023 (iii) Verified emission- 2,000-106,942 December 31, 2014 $1.60-$11.50 reduction credits tonnes tonnes December 31, 2016 (iv) Options 4,500-42,232 January 31, 2014 $5.06-$9.66 GJ/month GJ December 31, 2014 (v) Physical gas forward 10.56-12,892 January 1, 2014 $0.06-$85.34 contracts GJ/day GJ December 31, 2018 (vi) Transportation forward 18-245,474 January 1, 2014 $0.01-$5.81 contracts GJ/day GJ December 31, 2016 (vii) Fixed financial swaps 1,995-654,596 January 31, 2014 $2.92-$8.59 GJ/month GJ December 31, 2018 (viii) Physical electricity 0.89-150.00 January 1, 2014 $26.72-$122.51 forwards contracts MWh MWh December 31, 2018 (ix) Unforced capacity 4,200-11,160 May 31, 2014 $64.42-$193.28 forward contracts MWCap MWCap May 31, 2015 (x) Unforced capacity 1-210 January 31, 2014 $6.38-$12,146.31 physical contracts MWCap MWCap May 31, 2016 (xi) Heat rate swaps 1-10 January 31, 2014 $30.26-$55.43 MWh MWh October 31, 2016 (xii) Foreign exchange US$1,000,000-$2,500,000 n/a January 2, 2014 $1.01-$1.08 forward contracts October 6, 2014 The estimated amortization of deferred gains and losses on the discontinued hedges reported in accumulated other comprehensive income that is expected to be amortized to the interim condensed consolidated statements of income (loss) within the next 12 months is a gain of approximately $7,507. These derivative financial instruments create a credit risk for Just Energy since they have been transacted with a limited number of counterparties. Should any counterparty be unable to fulfill its obligations under the contracts, Just Energy may not be able to realize the other assets balance recognized in the interim condensed consolidated financial statements. Share swap agreement The Company has entered into a share swap agreement to manage the risks associated with the Company’s restricted share grant and deferred share grant plans. The value, on inception, of the 2,500,000 shares under this share swap agreement was approximately $33,803.Net monthly settlements received under the share swap agreement are recorded in other income.The Company marks to market the fair value of the share swap agreement and has included that value as other current financial liabilities on the interim condensed consolidated statements of financial position.Changes in the fair value of the share swap agreement are recorded through the interim condensed consolidated statements of income (loss) as a change in fair value of derivative instruments. JUST ENERGY GROUP INC. NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2013 (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Fair value (“FV”) hierarchy Level 1 The fair value measurements are classified as Level 1 in the FV hierarchy if the fair value is determined using quoted unadjusted market prices. Just Energy values its cash and cash equivalents, current trade and other receivables, unbilled revenues, trade and other payables under Level 1. Level 2 Fair value measurements that require inputs other than quoted prices in Level 1, either directly or indirectly, are classified as Level 2 in the FV hierarchy. This could include the use of statistical techniques to derive the FV curve from observable market prices. However, in order to be classified under Level 2, inputs must be directly or indirectly observable in the market. Just Energy values its New York Mercantile Exchange (“NYMEX”) financial gas fixed-for-floating swaps under Level 2. Level 3 Fair value measurements that require unobservable market data or use statistical techniques to derive forward curves from observable market data and unobservable inputs are classified as Level 3 in the FV hierarchy. For the supply contracts, Just Energy uses quoted market prices as per available market forward data and applies a price-shaping profile to calculate the monthly prices from annual strips and hourly prices from block strips for the purposes of mark to market calculations. The profile is based on historical settlements with counterparties or with the system operator and is considered an unobservable input for the purposes of establishing the level in the FV hierarchy.For the natural gas supply contracts, Just Energy uses three different market observable curves: i) Commodity (predominately NYMEX), ii) Basis and iii) Foreign exchange. NYMEX curves extend for over five years (thereby covering the length of Just Energy’s contracts); however, most basis curves only extend 12 to 15 months into the future. In order to calculate basis curves for the remaining years, Just Energy uses extrapolation, which leads natural gas supply contracts to be classified under Level 3. Fair value measurement input sensitivity The main cause of changes in the fair value of derivative instruments are changes in the forward curve prices used for the fair value calculations. Just Energy provides a sensitivity analysis of these forward curves under the market risk section of this note. Other inputs, including volatility and correlations, are driven off historical settlements. The following table illustrates the classification of financial assets (liabilities) in the FV hierarchy as at December 31, 2013: Level 1 Level 2 Level 3 Total Financial assets Derivative financial assets $
